Case 1:17-cv-01616-LPS-CJB Document 556 Filed 05/18/21 Page 1 of 12 PageID #: 30108




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

   GUARDANT HEALTH, INC.,                       )
                                                )
                        Plaintiff,              )
                                                )
             v.                                 )     C.A. No. 17-1616 (LPS) (CJB)
                                                )
   FOUNDATION MEDICINE, INC.,                   )     PUBLIC VERSION
                                                )
                        Defendant.              )


    FOUNDATION MEDICINE, INC.’S PRE-HEARING STATEMENT REGARDING ITS
     MOTION FOR SANCTIONS BASED ON SPOLIATION OF EVIDENCE (D.I. 467)


                                                    MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                                    Karen Jacobs (#2881)
                                                    Jeremy A. Tigan (#5239)
                                                    1201 North Market Street
                                                    P.O. Box 1347
                                                    Wilmington, DE 19899
                                                    (302) 658-9200
                                                    kjacobs@morrisnichols.com
   OF COUNSEL:                                      jtigan@morrisnichols.com

   Eric J. Marandett                                Attorneys for Foundation Medicine, Inc.
   G. Mark Edgarton
   Sophie F. Wang
   Diane C. Seol
   John C. Calhoun
   CHOATE HALL & STEWART LLP
   Two International Place
   Boston, MA 02110
   (617) 248-5000

   Confidential Version Filed: April 30, 2021

   Public Version Filed: May 18, 2021
Case 1:17-cv-01616-LPS-CJB Document 556 Filed 05/18/21 Page 2 of 12 PageID #: 30109




          Foundation Medicine, Inc. (“FMI”) submits this pre-hearing statement pursuant to the

   Court’s order dated December 17, 2020 (D.I. 517), requiring FMI to identify “precisely what

   spoliation it intends to prove at the evidentiary hearing, with as much clarity as it can, including

   by identifying which witness(es) it intends to have testify and documents on which it will rely.”

   I.     INTRODUCTION

          Over the past two years, FMI has spent countless hours and resources investigating what

   the Court described as “very serious” allegations underlying FMI’s Spoliation Motion. See, e.g.,

   D.I. 467; D.I. 468; D.I. 495; D.I. 513, at 5. Underlying these allegations are the undisputed,

   intentional, and willful deletions of evidence on at least two occasions by Guardant’s co-founder

   and CEO, Dr. Helmy Eltoukhy. On the first known occasion, Dr. Eltoukhy deleted all of his pre-

   2014 Gmails from his computer and the Google servers weeks after his April 2019 deposition

   made it clear that such evidence was relevant to (and supportive of) FMI’s inequitable conduct and

   inventorship counterclaims and defenses. Dr. Eltoukhy admits that, at the time he deleted his

   emails, he fully understood he was under a legal obligation to preserve those documents but deleted

   them anyway without consulting counsel. This misconduct was uncovered only after (a) Guardant

   produced numerous “bodiless” emails, i.e., emails that were missing all text other than the

   date/to/from/cc/subject line; and (b) in the course of investigating – at FMI’s request – whether

   complete versions of those emails could be recovered, Guardant finally disclosed that it could not

   obtain the original emails directly from Dr. Eltoukhy’s Gmail account because he had deleted them

   from both his laptop and the Google servers. Incredibly, on a second occasion in October 2019,

   while the parties were addressing the significant issues caused by the deleted Gmails, Dr. Eltoukhy

   committed a second purge of nearly 400 files from his laptop just days before it was to be

   forensically imaged at FMI’s request. In addition, both parties’ experts have opined that Dr.

   Eltoukhy deleted documents on or before March 22, 2019, despite the fact that he has been under
Case 1:17-cv-01616-LPS-CJB Document 556 Filed 05/18/21 Page 3 of 12 PageID #: 30110




   a litigation hold since at least as early as 2016. Ex. 7 (K. Moore Dep. Tr., 3/2/2021), at 44:5-15;

   Ex. 4 (Moore Supplemental Rebuttal)1, at ¶¶7, 14, 20; Ex. 3 (Kopelev Supplemental), at ¶¶13-16.

          At his Court-ordered second deposition, Dr. Eltoukhy admitted that he performed a “batch-

   delete operation” of all of his pre-2014 Gmails following his April 2019 deposition. See Ex. 6

   (Eltoukhy Dep. Tr., 9/18/2020), at 793:5-17.          When asked about the October deletions,

   Dr. Eltoukhy claimed not to recall whether he deleted files from his computer in the days before it

   was imaged, but that there are “certain things” he “routinely” deletes in the “normal course of

   business.” See id., at 1004:16-1005:3. FMI filed its Spoliation Motion on September 24, 2020,

   citing (a) 298 bodiless emails from the key pre-2014 time period for which Guardant had not

   produced complete versions (Kopelev Ex. 4); and (b) nearly 400 additional files that Dr. Eltoukhy

   deleted in October 2019 (Kopelev Ex. 3). See D.I. 467; D.I. 468; D.I. 470.

          After months of supplemental discovery and painstaking analysis of voluminous data by

   the parties’ forensic experts, the expert opinions confirm that the full extent of data loss resulting

   from Dr. Eltoukhy’s deletions cannot be ascertained. For the vast majority (but not all) of the 298

   bodiless emails originally identified in the Spoliation Motion, Guardant purports to have recovered

   corresponding full-bodied versions from a “March 2019 backup” laptop found by its counsel in a

   storage room approximately seven months after Dr. Eltoukhy’s deletions of his Gmails. However,



   1
     On April 26, 2021, Guardant emailed to FMI a proposed supplemental report -- not authorized
   by the Court’s schedule -- offering new opinions regarding certain bodiless emails produced by
   Guardant on March 27, 2021, and requested FMI’s consent. FMI conditionally agreed not to
   oppose Guardant’s supplementation if Guardant would agree not to oppose a supplemental
   responsive report from FMI’s expert addressing the new opinions raised in Guardant’s
   supplemental report. Both supplemental reports are attached hereto as Exhibits 3 and 4. Based on
   the parties’ communications to date and the substance of the reports, FMI anticipates that both
   “proposed” supplemental reports will be agreed upon by the parties, and that the experts will testify
   to those opinions at the evidentiary hearing on May 13, 2021, as requested by the Court. To the
   extent Mr. Moore’s supplemental report is considered, Mr. Kopelev’s supplemental report should
   also be considered.

                                                   -2-
Case 1:17-cv-01616-LPS-CJB Document 556 Filed 05/18/21 Page 4 of 12 PageID #: 30111




   eight of these previously identified emails remain bodiless, i.e., no full-bodied versions have been

   recovered by either FMI or Guardant (the “Eight Bodiless Emails”).

          Additionally, on March 27, 2021, in response to requests made by FMI during the forensic

   expert review process for unproduced documents containing previously agreed upon search terms,

   Guardant produced nearly 7,000 additional emails from Dr. Eltoukhy’s Gmail account dated from

   2011 and 2012. These documents are thus among the very pre-2014 Gmails that Dr. Eltoukhy

   deleted following his April 2019 deposition. Although thousands of additional bodiless emails

   appeared in this production, Guardant said nothing about this to FMI, even though the Court-

   ordered process designed to “get to the bottom” of these issues was long underway. Guardant also

   returned 274 emails to Illumina, Dr. Eltoukhy’s former employer, which Illumina then produced

   to FMI. Although Illumina’s production contained nearly 100 bodiless emails, Guardant once

   again said nothing about this to FMI. Instead, FMI had to again raise these issues with Guardant

   and expend substantial time and resources in a painstaking effort to determine how many of these

   thousands of bodiless emails lacked a corresponding full-bodied version. The remaining bodiless

   emails include (i) the Eight Bodiless Emails; and (ii) 443 additional bodiless emails (nearly 15%

   of Guardant’s total production on March 27, 2021), which Guardant confirmed – for the first time

   in its rebuttal expert report on April 6, 2021 – lacked full-bodied versions. Although many of the

   additional bodiless emails may not be relevant to the issues in this case based on their subject lines,

   it is impossible to determine with certainty whether they may have contained additional relevant

   content. As explained in FMI’s Spoliation Motion, many directly relevant emails in this case have

   innocuous subject lines. See, e.g., D.I. 468, at 7, n.7 (citing D.I. 469, Exs. 9, 10, 11, 18, 20); see

   also Ex. 2 (Kopelev Reply), at ¶25, n.10 (citing Kopelev Exs. 24-25). It is the opinion of FMI’s

   expert that there are 434 emails that remain bodiless. Ex. 3 (Kopelev Supplemental), at ¶16 (citing




                                                    -3-
Case 1:17-cv-01616-LPS-CJB Document 556 Filed 05/18/21 Page 5 of 12 PageID #: 30112




   Kopelev Ex. 28). A complete list of the 434 bodiless emails that remain bodiless is attached hereto

   as Kopelev Exhibit 28 and further explained in Mr. Kopelev’s Supplemental Expert Report. See

   Ex. 3 (Kopelev Supplemental), at ¶14, n.6 (citing Kopelev Ex. 28).

          In addition to these bodiless emails, there remains at least one .zip archive file from

   Dr. Eltoukhy’s October deletions (containing an unknown volume of data with unknown content)

   that has still not been recovered. Although Guardant has recovered files with file names that match

   most of the other nearly 400 files deleted by Dr. Eltoukhy, there is no way to forensically determine

   whether those files are in fact the identical files that were deleted in October 2019.

          The evidence supporting FMI’s spoliation allegations is set forth in (i) the extensive record

   already before the Court in the materials submitted with FMI’s Spoliation Motion and Reply

   (D.I. Nos. 467; 468; 469; 470; 495; 496); (ii) the Opening, Reply and Supplemental Expert Reports

   of FMI’s forensic expert, Sergio Kopelev (the “Kopelev Reports,” summarized below and attached

   hereto as Exhibits 1-3); and (iii) the additional evidence and argument that will be offered at the

   evidentiary hearing and/or in FMI’s post-hearing briefing.

          FMI intends to prove through the extensive record evidence and at the hearing that

   (i) Dr. Eltoukhy deleted evidence in bad faith, in an attempt to conceal directly relevant and

   damaging evidence from FMI; (ii) actual data was lost, and the full extent of additional data loss

   cannot be determined; and (iii) the destruction of evidence prejudices FMI. Because Dr. Eltoukhy

   deleted evidence in bad faith, the burden and consequence of any uncertainties regarding the extent

   of the loss of relevant evidence must fall with Guardant. Based on the record evidence, Guardant

   cannot meet its burden to establish lack of prejudice to FMI. See, e.g., Micron Tech., Inc. v.

   Rambus Inc., 917 F. Supp. 2d 300, 319 (D. Del. 2013). For these reasons, FMI asks the Court to

   sanction Guardant and Dr. Eltoukhy under Fed. R. Civ. P. 37 for intentional spoliation of evidence.




                                                   -4-
Case 1:17-cv-01616-LPS-CJB Document 556 Filed 05/18/21 Page 6 of 12 PageID #: 30113




   Alternatively, even if the Court were to find that Guardant’s counsel was able to recover all of the

   evidence despite Dr. Eltoukhy’s efforts to delete it, in view of Dr. Eltoukhy’s egregious behavior

   and the totality of Guardant’s conduct, it is appropriate and warranted here for the Court to sanction

   Guardant pursuant to its inherent authority. FMI has been substantially prejudiced by the loss of

   evidence and the unnecessary expenditure of countless hours and enormous expert and attorneys’

   fees in its now two-year investigation of Dr. Eltoukhy’s misconduct.

   II.    DR. ELTOUKHY DELETED EVIDENCE IN BAD FAITH

          The extensive evidence surrounding Dr. Eltoukhy’s multiple deletions – across time,

   computers, and Google servers – and in view of his known preservation obligations, demonstrates

   bad faith. It is undisputed that Dr. Eltoukhy deleted all of his pre-2014 Gmails from his laptop

   and from the Google Servers after he was deposed for the first time in this case. Dr. Eltoukhy was

   motivated to delete these emails after he was confronted with documents at his deposition that

   (i) showed his material contributions to the inventions claimed in the patents-in-suit; and (ii)

   revealed the incriminating nature of his misappropriation of Illumina confidential documents and

   his fraud on the Patent Office. See, e.g., D.I. 168, at 18-35; D.I. 327, at 1-22; D.I. 419, at 4-18;

   D.I. 482. Dr. Eltoukhy knew these Gmails would contradict his testimony in this litigation about

   his purportedly limited involvement with Guardant while he was still employed at Illumina.

          Dr. Eltoukhy was aware of his obligation to preserve documents. He has been subject to a

   litigation hold since at least as early as 2016, and understood that the emails he deleted were from

   a key time period in the case. He nonetheless intentionally and selectively deleted emails, without

   consulting his attorneys or anyone else at Guardant, in an effort to deprive FMI of discovery. See

   D.I. 468, at 1, 4-6, 11-14 (and documents cited). The undisputed evidence also shows that

   Dr. Eltoukhy deleted additional documents, files, and emails from his laptop in October 2019, days

   before it was to be forensically imaged at FMI’s request. Indeed, he not only moved those files to


                                                   -5-
Case 1:17-cv-01616-LPS-CJB Document 556 Filed 05/18/21 Page 7 of 12 PageID #: 30114




   the trash, he “double deleted” them by emptying the trash, in an attempt to ensure that relevant

   files would be permanently destroyed. See id. at 12. Moreover, Guardant’s own expert suggests

   that Dr. Eltoukhy may have engaged in additional deletions prior to March 22, 2019. See supra

   p. 2. Whether some or all of the deleted evidence could ultimately be recovered does nothing to

   diminish Dr. Eltoukhy’s bad faith actions.

          Because Dr. Eltoukhy’s deletions were made in bad faith in an attempt to conceal relevant

   and damaging information from FMI, it is Guardant’s burden to establish that FMI was not

   prejudiced by the deletions. Micron Tech., Inc., 917 F. Supp. at 319. It cannot do so. As explained

   below, Mr. Kopelev’s investigation and opinions establish that Dr. Eltoukhy’s deletions resulted

   in actual data loss, and that the full extent of additional data loss is unknown.

   III.   DR. ELTOUKHY’S DELETIONS RESULTED IN ACTUAL DATA LOSS, AND
          THE FULL EXTENT OF DATA LOSS CANNOT BE DETERMINED

          As of December 17, 2020, the date of the Court’s Memorandum Order, the critical question

   before the Court—in addition to whether Dr. Eltoukhy deleted evidence in bad faith—was whether

   his deletions resulted in any lost data. More specifically, the outstanding questions included

   (1) whether full versions of certain bodiless emails existed and could be recovered, and (2) whether

   the 389 files deleted by Dr. Eltoukhy in October 2019 could be recovered. As part of the

   supplemental discovery ordered by the Court to investigate these issues, Mr. Kopelev examined a

   total of eight items of evidence received from Guardant that contained over 4 terabytes (TB) of

   data spanning many years, including images of (i) Dr. Eltoukhy’s laptop as of October 2019;

   (ii) Dr. Eltoukhy’s “then-current laptop” from March 2019 (the purported “March 2019 Backup”),

   located by Guardant’s counsel in an IT storage room; (iii) the original data that Guardant collected

   from Dr. Eltoukhy as part of its initial collection and production efforts in 2018; and (iv) Time

   Machine Backups (macOS software that can create backups of selected files and folders) from



                                                    -6-
Case 1:17-cv-01616-LPS-CJB Document 556 Filed 05/18/21 Page 8 of 12 PageID #: 30115




   2014 and 2015. See Ex. 1 (Kopelev Opening), at ¶¶19-27.

          As a result of this extensive discovery and review, FMI will prove that data was lost and

   the following spoliation occurred, as summarized in the Kopelev Reports. See Exs. 1-3.

          A.      The October 2019 Deletions Resulted In The Loss Of A .Zip File Containing
                  An Unknown Volume Of Data

          There can be no dispute that Dr. Eltoukhy’s deletion of files in October 2019 (specifically

   identified by FMI in D.I. 470, Ex. 3 (Kopelev Ex. 3)) resulted in the loss of at least the file named

   “Files.zip.” The content and volume of “Files.zip” is unknown and cannot be forensically

   recovered or determined. It is permanently lost. Furthermore, with respect to the remaining files

   deleted by Dr. Eltoukhy in October 2019, Guardant has located and produced, from the so-called

   “March 2019 Backup,” files and documents that appear to have the same file names as the files

   deleted in October 2019. Mr. Kopelev has opined that there is no way to determine with certainty

   whether the files and documents Guardant found are, in fact, the exact files and documents that

   Dr. Eltoukhy deleted in October 2019. See Ex. 5 (Guardant’s Responses), at 7; D.I. 502-A, at ¶ 6.

   This is because concluding that the documents deleted in October were recovered simply because

   they share names with files located on the “March 2019 Backup” would violate basic tenets of

   forensic analysis. Ex. 1 (Kopelev Opening), at ¶¶ 78-86; Ex. 2 (Kopelev Reply), at ¶¶ 10, 45-49.

          B.      There Are Bodiless Emails For Which No Full-Bodied Versions Have Been
                  Recovered

          It is also undisputed that Dr. Eltoukhy deleted emails and files on at least two other

   occasions. Even after forensic reviews of numerous legacy devices kept in storage, including the

   so-called “March 2019 Backup,” neither expert can opine that all of the data that was deleted could

   be recovered. Guardant has also continued to produce thousands of additional bodiless emails to

   FMI without explanation, forcing FMI to expend time and resources to investigate the ever-




                                                   -7-
Case 1:17-cv-01616-LPS-CJB Document 556 Filed 05/18/21 Page 9 of 12 PageID #: 30116




   changing total number of bodiless emails for which no full-bodied versions have been recovered.

          Moreover, ten days after the service of FMI’s reply expert report, less than 48 hours before

   FMI’s expert was set to be deposed and three days before Guardant’s expert was set to be deposed,

   Guardant served a proposed (and unauthorized) supplemental report from its expert offering new

   opinions regarding the additional 443 bodiless emails produced by Guardant on March 27, 2021

   and previously addressed in Guardant’s rebuttal expert report. As a result, the depositions of the

   parties’ experts were continued by several days so that FMI could analyze the new issues raised in

   the supplemental report and respond to such opinions in a supplemental report from its own expert.

   Consequently, FMI is filing this prehearing statement without the benefit of either party’s forensic

   expert’s deposition testimony. For these reasons, FMI reserves its right to supplement this pre-

   hearing statement as necessary and appropriate based on the expert deposition testimony.

          As set forth in Mr. Kopelev’s supplemental report, the experts now appear to agree that

   there are at least 14 bodiless emails (four of the Eight Bodiless Emails and ten of the additional

   bodiless emails produced by Guardant on March 27, 2021) for which Guardant could not recover

   full-bodied versions. Ex. 3 (Kopelev Supplemental), at ¶¶14-16, n.6 (citing Kopelev Ex. 28). By

   Guardant’s own reasoning, these 14 emails were present in Dr. Eltoukhy’s synced Gmail account

   after March 2019 (and thus likely weeks later when he batch-deleted all pre-2014 Gmails). Id.

   The experts also now appear to agree that (1) there are an additional 420 bodiless emails (four of

   the original Eight Bodiless Emails and 416 of the additional bodiless emails produced by Guardant

   on March 27, 2021) for which Guardant could not recover full-bodied versions; and (2) these 420

   emails were likely deleted before March 22, 2019. Id. Included in this set of 420 bodiless emails

   are 236 bodiless Google Alerts, which are known to always have content in the body of their email.

   See id.; see also Ex. 2 (Kopelev Reply), at ¶¶35-36.




                                                  -8-
Case 1:17-cv-01616-LPS-CJB Document 556 Filed 05/18/21 Page 10 of 12 PageID #: 30117




          Guardant’s expert speculates that certain of the remaining bodiless emails were always

   bodiless (and therefore that no data was lost as a result of Dr. Eltoukhy’s deletions), but FMI’s

   expert opines it is impossible to determine with certainty whether the bodiless emails ever

   contained additional content and/or attachments.         This is because, among other things,

   Dr. Eltoukhy deleted the original emails from the Google Servers, and Guardant failed to

   adequately collect from or preserve his Google account until months after those deletions occurred.

   See, e.g., Ex. 1 (Kopelev Opening), at ¶¶60-74; Ex. 2 (Kopelev Reply), at ¶¶9, 24, 34.2 Moreover,

   because Google Alerts always have bodies, the existence of bodiless Google Alerts strongly

   suggests that a syncing error occurred that could have rendered other emails bodiless. See Ex. 2

   (Kopelev Reply), at ¶¶12, 35-37.

          C.      The “March 2019 Backup” Cannot Be Verified To Contain All Of Dr.
                  Eltoukhy’s Gmails And Files As Of March 2019

          Although Guardant claims to have recovered nearly all of the bodiless emails and the nearly

   400 files deleted in October 2019 from the “March 2019 Backup” found in an “[IT] Department

   storage room among over 100 other computers and hard drives,” these attempts to rectify

   Dr. Eltoukhy’s misconduct are unavailing. Ex. 5 (Guardant’s Responses), at 11. The two drives

   that Guardant refers to as the “March 2019 Backup,” which Guardant argues were “synced” to

   Dr. Eltoukhy’s Gmail account, cannot be forensically verified to contain all of Dr. Eltoukhy’s

   Gmails and files as of March 22, 2019. Nor does the fact that certain bodiless emails may have

   been deleted prior to Dr. Eltoukhy’s deposition in April 2019 absolve Guardant or Dr. Eltoukhy

   of his egregious misconduct. Indeed, by identifying the possibility of earlier deletions, Guardant’s




   2
     Notably, the bodiless email that was discussed at length by the Court on October 29, 2020 and
   November 2, 2020, and in the parties’ briefing – the “CNV analysis” email – remains bodiless.
   See D.I. 502-A, at 7; D.I. 503, November 2, 2020 Hearing Tr., at 23:4-24.

                                                  -9-
Case 1:17-cv-01616-LPS-CJB Document 556 Filed 05/18/21 Page 11 of 12 PageID #: 30118




   expert now opines that Dr. Eltoukhy could have deleted evidence on even more occasions while

   he was under a litigation hold. See supra p. 2.

          Moreover, Guardant’s data recovery efforts with respect to the “March 2019 Backup”

   themselves resulted in the loss of relevant information, including data relating to historical file

   system and user activity that could have been used to identify other possible deletion activity by

   Dr. Eltoukhy prior to March 2019. Ex. 1 (Kopelev Opening), at ¶¶96-99, 106; Ex. 2 (Kopelev

   Reply), at ¶¶13, 50-51. Finally, and critically, Guardant’s failure to preserve Dr. Eltoukhy’s Gmail

   account until December 2019, years after Guardant filed its complaint, months after Guardant

   knew the account contained relevant evidence, and six months after Dr. Eltoukhy had already

   deleted his pre-2014 Gmails, resulted in a lost opportunity to preserve the best – and only – original

   source of Dr. Eltoukhy’s Gmail data.

   IV.    WITNESSES AND DOCUMENTS ON WHICH FMI INTENDS TO RELY

          At the evidentiary hearing on May 13, 2021, FMI intends to call Mr. Kopelev in its

   affirmative case. FMI also intends to cross-examine (1) Dr. Eltoukhy, as well as Guardant’s

   expert, Britton Moore, who will testify pursuant to the Court’s Order; and (2) Guardant’s in-house

   counsel, Kim Moore, if he is called by Guardant.

          A list of the documents FMI intends to rely on at the evidentiary hearing and/or in post-

   hearing briefing in support of its Spoliation Motion is attached as Appendix A, which includes all

   of the exhibits, deposition testimony, and other materials already in the record and submitted in

   connection with FMI’s Spoliation Motion and Reply.




                                                   - 10 -
Case 1:17-cv-01616-LPS-CJB Document 556 Filed 05/18/21 Page 12 of 12 PageID #: 30119




                                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                          /s/ Jeremy A. Tigan
                                          Karen Jacobs (#2881)
                                          Jeremy A. Tigan (#5239)
                                          1201 North Market Street
                                          P.O. Box 1347
                                          Wilmington, DE 19899
   OF COUNSEL:
                                          (302) 658-9200
                                          kjacobs@morrisnichols.com
   Eric J. Marandett
                                          jtigan@morrisnichols.com
   G. Mark Edgarton
   Sophie F. Wang
                                          Attorneys for Foundation Medicine, Inc.
   Diane C. Seol
   John C. Calhoun
   CHOATE HALL & STEWART LLP
   Two International Place
   Boston, MA 02110
   (617) 248-5000

   April 30, 2021




                                       - 11 -
